 SHERWOODFORD, INC.Sherwood Ford,Inc.,andAutomobile Salesmen's Un-ion, Local No. 1. Cases14-CA-5305, 14-CA-5405,and 14-CA-5462January 26, 1971DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS FANNING,BROWN, AND JENKINSOn June 18, 1970, Trial Examiner George A.Downing issued his Decision in the above-entitledproceedings, finding that the Respondent had en-gaged in and was engaging in certain unfair laborpractices within the meaning of the National LaborRelations Act, as amended, and recommending thatit cease and desist therefrom and take certain affirma-tiveaction,as set forth in the attached TrialExaminer's Decision. He further found that certainother unfair labor practices alleged in the complaintshould be dismissed. Thereafter, the Respondent, theGeneral Counsel, and the Charging Party filed excep-tions to the Trial Examiner's Decision and supportingbriefs.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that no preju-dicial error was committed. The rulings are herebyaffirmed.The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in the case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the RecommendedOrder of the Trial Examiner and hereby orders thatRespondent, Sherwood Ford, Inc., St. Louis, Mis-souri, its officers, agents, successors, and assigns, shalltake the action set forth in the Trial Examiner'sRecommended Order.'consolidated for hearing on motions by the General Coun-sel granted by the Trial Examiner.Briefly summarized, the complaints in Case 14-CA-5305alleged violations of Section 8(aX5) and (1) of the Act byrefusing to bargain since August 22, 1969, with Local 1, thecontractuallyrecognizedmajority representativeofRespondent s new- and used-car salesmen.The complaintin case 14-CA-5405 alleged a further refusal to bargain onand after December 1, a series of coercivestatements inJune and November 1969, violative of Section 8(axl), thediscriminatory discharge of MartinBasola,Frank Hath-cock, and Louis Mathenia on December 12, 1969, and otherdiscriminatory conduct from November 10 through Decem-ber 12, in violation of Section 8(aX3). The complaint in Case14-CA-5462 alleged further acts violative of Section 8(a)(1)from August 4, 1969, through January 30, 1970, the discrim-inatory discharge of Richard Lee and Joseph Whittaker andthe layoff of Kenneth McBride on January 30, in violationof Section 8(a)(3).Respondent filed answers denying all of said unfair laborpractices.Upon the entire record in the case and from my observa-tion of the witnesses, I make the following-IJURISDICTIONAL FINDINGS: THE LABOR ORGANIZATION INVOLVEDI find no admitted allegations of the complaints that Res-ondent is engaged in commerce within the meaning ofSection 2(6) and (7) of the Act,2 and that the Charging Partyis a labor organization with the meaning of Section 2(5) ofthe Act.A.Background and IssuesPertinent background events herein begin with a collec-tive-bargaining agreement between Respondent and theCharging Union which covered the period from January 1,1968 through December 31,1970, with a provision for re-opening on wages upon 60 days notice,on January 1, 1969,and January 1, 1970. Kenneth C. Berdos took over thedealership on July 1,1968, and the contract with it.On August 23, 1968,Automobile Transport Chauffeurs,Demonstrators and Helpers,Local No. 604 of Teamsters'International(Local604herein)filed a representation peti-tion with the Regional Director in Case 14-RC-6026, seek-ing representative status in the unit of new- and used- carsalesmen.The Regional Director dismissed that petition onSeptember 10, 1968,informing Local 604 that as a result ofhis investigation it appeared that Local No.Iwas neitherunwilling nor unable to represent the employees in the unitand therefore the existing agreement constituted a bar to anelection.No appeal was taken from the Regional Director'sruling.On October 16, Local 604 filed an unfair labor practiceI In footnote17 of the TrialExaminer'sDecision, substitute"20" for "10"days.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEGEORGE A. DOWNING, Trial Examiner: These proceedingsunder Section 10(b) of the National Labor Relations Act asamended were heard at St. Louis, Missouri, on December8, 1969, and on April 13-15, 1970, pursuant to due notice.Separate complaints were issued as noted below I and wereIComplaint, October 16,1%9, amended complaint,November 19, 1969,amendment-to complaint,December 3, 1969, based oncharges and amended charges filed September25, October 3 and October 31,1969.Case 14-CA-5405-Complaint, January 20,1970, amendment to complaintFebruary 27, 1970, basedon a charge and an amended charge filed Decem-ber 16, 1%9, and January 13, 1970.Case 14-CA-5462:Complaint, March 12, 1970, amendment to complaint,March 13, 1970, basedon a charge and an amended chargefiled February4 and February 62 Respondent, a Missouri corporation,operates a Ford dealership in St.Louis County.Its gross sales exceed $500,000 annually,and it purchases andreceives annually,directlyfrom extrastate points, goods and material valuedin excess of $50,000.188 NLRB No. 16 132DECISIONSOF NATIONALLABOR RELATIONS BOARDcharge against Respondent under Case14-CA-4856,charg-ing a refusal to bargain arising from Respondent's refusalto recognize Local 604 as the bargaining agent under analleged affiliation by Local 1 with said Locar604.By letterof November 21, 1968,the Regional Director informed Lo-cal 604 he was refusing to issue a complaint because, afterinvestigation,itdid not appear that Respondent had anyobligation to bargain with Local 604.The investigationshowed,the Regional Director continued,that due notice toall employees was not given of the meeting at which theaffiliation vote was taken and in addition the terms of theaffiliation resolution provided that Local 1 would haveceased to exist,with another labor organization being sub-stituted as bargainingrepresentative.The Regional Directorthus concluded that Local 604 was requesting Respondentto recognize it at a time when Respondent was under a legalobligation to continue recognition of, and to bargain with,Local 1.For the purpose of showing Respondent's animus againstLocal 604 and its supporters,the General Counsel also of-fered background evidence of coercive acts and statementswhich occurred during the course of the foregoing proceed-ings and again beginning in June 1969, when pro-Teamstersactivities were renewed among the salesmen.The latter ac-tivities culminated in the adoption of a resolution by Local1on August 21, 1969,which purported to designate Local604 as its representative in all matters relating to collectivebargaining.Local 1 informed Respondent of that action onAugust 22,by a letter delivered to President Kenneth C.Berdos in which Respondent was requested to deal directlywith Local 604 as its representative.Case 14-CA-5305 presents the single issue (continued in5405) whether Respondent lawfully refused that request.The remaining issues involve various alleged coercive state-ments beginning on June 16, 1969-the Section 10(b)date-alleged discriminatory discharges or layoffs on De-cember 12,1969, and January 30,1970, and other allegedacts of discrimination.The entire case is but a sequel to Local 604's earlierattempts to become the bargaining representative of themembers of Local 1,with,itmay be noted,the full consentof the latter.It arose from a renewal of pro-Teamsters senti-ment and with what began at least as another attemptedaffiliation.Noting preliminarily that Respondent was at all timesopposed to dealing with Local 604,we begin with the refusalto bargain, which is the central and most important issue inthe case.B.The Refusal to Bargain(Cases 14-CA-5305 and 5405)1.The evidenceAs early as June 1969, Gary Roberts, president of Local1,was actively engaged, to Respondent's knowledge, in ad-vancing among the salesmen a movement looking toward anew affiliation with Local 604 or such other action as wouldmake that local the bargaining representative of the sales-men. Respondent's conduct in opposition to those activitiesis reviewed in Section C,infra.Some time prior to August 1, (when Roberts left on vaca-tion), the members of Local 1 met at Roberts' home anddiscussed the matter of affiliating with Local 604, or becom-ing apart of it, and of the fact that the earlier attempt hadbeen re ected by the Board because the membership was notproperly notified. It was agreed that the members would goto the office of Local 604 when notified and sign cards forthat union.On August 5, all of the salesmen except Roberts, whosigned a card before leaving on vacation,met with DaleFerns, Teamsters'business representative,at Local 604'soffice and signed cards which contained both an applicationfor membership and a formal designation of Local 604 asthe collective-bargaining representative of the signatory.There was some informal discussion of dues and the sales-men were informed that the dues were $10 as against the $5dues of Local 1.3 There was also discussion of the failure ofthe earlier attempt at affiliation and like to talk with hislawer concerning the legality of what they were doing.On August 16,Roberts notified all members of Local Iof a meeting to be held on August 21, "at which time we willdiscuss the possibility of employing a person who is expe-rienced in labor relations to act as our representative infuture union matters."Francis L.Lurk,secretary of Local1, testified that after Roberts opened that meeting, ArthurSchultz,Jr.,made an oral motion that the members "haveLocal 604 as their bargaining agent."Attorney SheldonWeinhaus,who was present,suggested instead that hewould read a resolution,and when he did so,Schultz agreedthat the written resolution was acceptable to him.Itmay bebriefly summarized as follows:The preamble paragraphs recited the lack of experiencewhich Local 1 had in matters of collective bargaining, con-trasted with the broad range of experience which Local 604had, and recited that the members of Local 1 felt theirinterests would best be served by retaining the services ofLocal 604 for the purpose of aiding,assisting,and appearingon behalf of Local l and its members in matters of collectivebarggaining.The resolution then provided that Local 1 retain for theperiod of the existing contract the services of Local 604,which was thereby designated as a duly constituted repre-sentative of Local 1 to appear on behalf of it and the bar-gaining unit at Sherwood Ford in all matters relating tocollective bargaining.It provided further that the considera-tion for the services of Local 604 would be the amount ofdues which Local 604 would derive if those within the bar-gaining unit were members of Local 604 and directly repre-sented by it. Finally the officers of Local 1 were directed toreview all collective-bargaining matters with Local 604 and"to follow and carry out all instructions received from saidLocal 604 as it relates to matters of collective bargaining."See Appendix A for the full text of the resolution.Minutes of the meeting recited in pertinent part that theresolution was passed unanimously by secret ballot and thatas Roberts'suggestionWeinhaus read to the members aletterwhich Roberts would give the Company concerningretention of an agent to represent the Union.At the sales meeting on August 22,Roberts delivered toBerdos Local l's letter which informed Berdos that on Au-gust 21 its membership"voted to retain the services of Auto-mobile Transport Chauffeurs, Demonstrators and Helpers,Local Union No.604, and its representatives,to appear onbehalf of and act as agent of the association in all mattersrelating to collective bargaining and the wages, hours, andother terms and conditions of employment for the bargain-ing unit for which the association has been recognized."Berdos was requested to accept notices and communica-tions from Local 604 concerning matters relating to thecollective-bargaining agreement between Respondent and3 Beginning with September the treasurer of Local I collected monthlydues of$10, which were remitted each month to Teamsters, which has heldthem in its general funds "m escrow" pending the outcome of these proceed-ings SHERWOOD FORD, INC.Local 1, including grievances, contract reopenings, etc., andto handle all such matters with Local 604, which would actfor Local 1.Berdos' reaction was to announce in retaliation an imme-diate increase in the minimum profit margin on acceptabledeals to $150 and an intention to impose still further re-quirements on the salesmen. Formal rejection of the requestto bargain with Local 604 was contained in the Talent'sletter of September 16, which in material part was as fol-lows:We view your request as another attempt on the partof Local 604 to circumvent the recognition of Local 1as bargaining agent and the collective bargainmgagreementbetween Sherwood Ford and Local 1. In.August of 1968, Local 604 attempteda similar maneu-ver but was repulsed. Subsequently, in October of thesame year, Local 604 attempted a different directionand again was unsuccessful. We view this as only an-other maneuver to attain the same ob ective of recogni-tionand collective bargaining.Your request istherefore denied. Furthermore we question the validityof the appointment of anotherunion as agentand rep-resentative.Local 1 is the authorized bargaining representativewith which Sherwood Ford has now a valid collectivebargaining agreement. We are required by law to rec-ognizeitand deal only with it as such representative.We are so bound and shall respect our legal obliga-tions.There followed over the next 3 months a barrage of cor-respondence which contained on the one side a series ofrequests that Respondent bargain with Local 604 on a vane-ty of questions and on the other a re ented flat re ection133recognized bargaining representative and that "All arrange-ments for negotiations should be made directly with ouragent." Talent rejected that request on the usual basis onNovember 4, concluding his letter as follows:The Company is willing to meet with Local 1 and itsduly and validly authorized representatives at any con-venient time and place to negotiate wages under thereopener clause in the contract provided proper noticethereunder is given.Itwillmake no arrangementstherefor with Local 604.Refusals to bargain are also claimed by reason of thefollowing:At a sales meeting on November 3, Sales Manager Gil-liam told the salesmen that if they would "stop having thisunion problem," he would, pursuant to a promise to Berdos,show them a copy of Berdos' proposed new pay plan. Gil-liam produced a sheet of paper which containedBerdos'notes and went over with the salesmen various details of thenew plan, which embraced a number of added or increasedbenefits to the salesmen. All the salesmen were present,including the officers of Local 1, but no notice was given theUnion that Respondent desired to bargain with it concern-ing Berdos' proposal.Respondent stipulated that on December 1 it instituted aprogram of split shifts, not theretofore used, that such shiftswere actually used during the week of December 1 through6, and that it did not consult with Local 1 before making thechange.4 Berdos testified that the changes were made-onDecember 1 for disciplinary reasons because the salesmenwere coming in late and were not working properly. Gilliam,who announced the changes, testified similarly.of those requests on the basis stated inpTalent's letter, with2.Concluding findingsadded statements to the effect that Respondent would notThe Section 8(aX5) issuesherein include (a) Respondent'sbe aparty to any subterfuge which attempted to circumventrefusal to deal with Local 604 as the bargaining agent ofSection 9 of the'National Labor Relations Act. By and largeLocal 1, and (b) the question whether its various unilateralthe correspondence was directed toward advancing, in self-actions, reviewed above, constituted refusals to bar ainserving statements, the respective positions of the parties aswith Local 1.gpreviously outlined.(a) Consideration of the firstissuebegins properly withWe note briefly two of the principal subjects of controver-noting that Section 9(a) of the Act createsa mandatorysy: On September 16, Ferris endeavored to present a griev-ance pertaining to the dischar e of Larry Giffin informingobligation on the employer's part to dealexclusivelywith the`bargaining representative whom the employees have cho-Respondent that he had been 'officially authorized by [Lo-cal 1] to represent them in matters of this type " and onsen, exacting, as the Supreme Court held inMedo Photo-October 4, Ferris renewed his attempt to handle that griev-Supply Corporation v. N.L.R.B.,321 U.S. 678, 684, "the neg-ance, requesting that it be submitted to arbitration andative duty to treat with no other." Pertinent also was therequestinga meetingfor the purpose of nominating an arbi-further holding that:Petitionertrator. Though Talent rejected those requests on the basiswas not relieved from its obligationsbecausestated in his previous letters, Berdos wrote Giffin and Lo-the employees asked that they be disregarded. The stat-cal 1 on September 30 that, having reconsidered the dis-ute was enacted in the publicinterestfor the protectioncharge, he was willing to reinstate Griffin, but added that,of the employees' right to collective bargaining and it"We are also making a rule in the future that any man whomay not be ignored by the employer even though thedoes not make his draw for two (2) months in a row will beemployees consent (citing cases)or the employees sug-automatically discharged." Roberts protested that action bygest the conductfound to be an unfair labor practice.his letter of October 2(Emphasis supplied.)claiming an imppropper following ofAs Respondent could not lawfully have recognized Localthe grievance procedure and claimingr that Berdos604 as the bargaining representativeof the employees,wewas improperly attempting to change thethe contract termsturn to the question whether it was requiredto recognizeunilatOn eOctober 21, Ferris wrote Berdos that, as the dulythat Local as the bargaining representative ofLocal 1.Set-desi nated agent for Local 1, he was electing to reoppenu thetins aside for the moment the legalisms in which the reso-contgract for theof negotiatinga waslution is couched, the record otherwise fully supportscalling as of Ja nattention oRespondent's contention that the August 21maneuver was1, 1970. Talent repinedurpose on October 28, wageshis prior letters and stating that Respondent would deala patent attempt to substitute Local 604 as the bargainingonly with Local I or its valid and proper representative.agent in place of Local I and that it was a device, subter-Roberts in the meantime write Berdos on October 23 that4 Otherchanges inworking practices announcedat the same time wereFerris and Strain (president of Local 604) had full authorityclaimed bythe General Counsel to be violations only of Section 8(axc) andto act for Local 17 and to bargain for it on behalf of theare reviewed in Section3, infra. 134DECISIONSOF NATIONALLABOR RELATIONS BOARDfuge,or stratagem by which the two locals sought to circum-vent the earlier rulings of the Regional Director. Fur-thermore the record is silent why the Unions chose to resortto such circumvention,since as the General Counsel con-ceded at the hearing,a new and valid affiliation could havebeen effected by giving proper notice of a meeting andholding a new affiliation vote.Itwas plain from the evidence that the salesmen wantedLocal 604 to be their collective-bargaining representative asearly as August 1968.The 1969 activities reflected no differ-ent object,for what the salesmen desired was to obtain abetter contract,better representation and the better (Team-sters')benefits which they thought they would obtain. Theirthinking was exclusively in terms of effecting a new affilia-tion.Even Roberts,who was more careful than other wit-nesses in phrasing the aims of the employees,referred at onepoint to 'having"affiliated"with Local 604, and ArthurSchulte,Jr., testified that his oral motion,made at Roberts'request before Weinhaus produced the formal resolution,was to affiliate with, or loin,Local 604.Furthermore, afterArthur Brown resumed his salesman's job on September 8and renewed his membership in Local 1,he was informedby Treasurer Fred Inggrrim that because the salesmen hadagreed to affiliate with Local 604,the dues would be the $10dues'of that union.Their actions were wholly consistent with those aims.They signed both applications for membership and formaldesignations of Local 604 as their"representative for pur-poses of collective bargaining."Though there was no evi-dence of formal admission to membership,the salesmenwere informed that Teamsters'dues were$10 a month (in-stead of the$5 dues of Local 1),and that sum was thence-forth collected and remitted to Teamsters.Significantly alsono salesman attempted to withdraw or cancel the formaldesignation of Local 604 as his bargaining representativeand such designations are still retained by that Local.Against this background we examine the elaborate legal-istic phrasingof the resolution,which was prepared in ad-vance by Weinhaus,then attorney only for Teamsters.Though the preample paragra hs sought to lay a foundationfor associating the services of an expert to aid Local 1 inbargaining with Respondent,its other provisions themselvestended to confirm the conclusion that an actual substitutionwas intended of Local 604 as the bargaining representativeof the salesmen.Not only were the dues doubled to conformwith Teamsters dues(without proper authorization withinLocal 1 so far as shown by the record),but such dues wereto be remitted to Teamsters as its fee for services. Moresignificantly,the officers of Local 1,were directed to followand to carry out all instructions of Local 604 on matters ofcollective bargaining.Itwas there that the switch became manifest,for the doghad now become the tail,and Local 1 was thenceforth to bewagged at will by Local 604.Under elementary principlesof agency law, however,the principal controls the agent, notthe reverse.But eschewing again alegalistic approach, I findthat the resolution itself supports the conclusion,which Idraw from the entire evidence,that the Unions were at-tempting to substitute Local 604 inplace of Local 1 as thestatutory bargaining representative of the salesmen.Despitethe agreement of the employees,Respondent was not freeto agree to the circumvention of the earlier rulings of theRegional Director,for it would nevertheless have engagedin an unfair labor practice.Medo Photo-Supply Corp.,supra.Though the General Counsel cites authority for the famil-iar principle that a statutory bargaining representative mayselect outside experts and other advisors as personnel of itsbargaining team,5the facts in the present case leave thatprinciple without application,for here the parties were at-tempting an outright substitution of representatives,not justthe association of expert aides.I therefore conclude and find that Respondent did notrefuse to bargain with Local I within the meaning of Section8(a)(5) by refusing to recognize or to bargain with Local 604in an respect as the bargaining representative or agent ofLocal 1 or of Respondent's salesmen.(b) The issues concerning Respondent's unilateral actionsstand on an entirely different footing,for the refusals tobargain occurred,if at all,directly in relation to Local 1.The General Counsel by brief contends that such refusalsresulted from the following conduct:(1) Berdos' immediate,retaliatory announcement on Au-gust 22,imposing,without notice,more stringent conditionson acceptable deals.(2) Berdos' new rule, without notice,on September 30,under which automatic discharge would follow a failure tomake the "draw"for 2 months in a row.(3)Gilliam's presentment,direct to the salesmen on No-vember 3, (again without notice to Local 1)of Berdos' pro-posed new pay plan.(4) The institution of split shifts,without notice, on De-cember 1.We begin by noting that Respondent's chief defense is thebroad management rights clause in the contract underwhich the Union recognized that "any and all rights con-cerned with the management of the business and the direc-tion of the working forces are exclusively that of theCompany" except as modified,limited, or restricted byprovisions of the contract,and that such rights included,among other things,the right to lay off,to discipline, andto discharge for cause,and to "establish and maintain rulesgoverning the employees'conduct and work,to determinethe schedule of work,"etc.However,the contract also con-tained a lengthy article on wages, with detailed provisionscovering such matters as commissions,drawing accounts,annual bonuses,and compensation for finance and insu-rance sold as part of an accepted deal.Briefly stated,Iuphold the General Counsel's conten-tions on items(1) and(3),supra,while I find with Respon-dent that the management rights clausejustified theunilateral actions covered by items(2) and(4).Items(1) and (3)plainly involved matters which wentdirectly to the commissions, earnings,or other remunera-tion of the salesmen.The increase in the minimum grossprofit necessary to conclude a sale would obviously affectthe salesmen's commissions through loss of sales whichwould have been acceptable at the prior lower figure. Anthough there was no evidence that Berdos actually adheredto the new profit figure, there was also no evidence that heever informed the salesmen or Local 1 that he was revokingit.Gilliam's presentation of Berdos'new pay plan involveda number of matters which affected both the earnings of thesalesmen and other benefits they would receive if theywould"stop having this union problem."Such dealings withemployees,bypassing their statutory bargaining reppresenta-tive,plain'constituted a refusal to bargain with the latter.Waycross Sportswear,Inc.,170 NLRB No. 139.On the other hand,Berdos' announcement of September30 was directly related to management's right to dischargefor cause.Since there was no restriction on that right, Res-pondent was free to act for any reason it chose (save adiscriminatory one) and with or without notice of a change.S See, e.g,StandardOil Co,137NLRB 690,enfd. 322 F.2d 40 (C.A. 6);MinnesotaMining &Manufacturing Co.,173 NLRBNo. 47, enfd.72 LRRM2129 (C.A. 8) SHERWOOD FORD, INC.As for the split shift requirement instituted on December 1,the General Counsel's position is substantially prejudicedby his consession that other similar changes made at thesame time(i.e., requiring attendance at daily sales meetings,requiring 10 daily calls and mailings to prospective custom-ers, and maintaining daily activity sheets and "up" sheets)fellwith the management rights clause, albeit discriminato-rilymotivated. See SectionC, infra.I reject the GeneralCounsel's contention that the split shift was such a radicaldeparture from established practice that it was incumbentupon Respondent to demonstrate that Local 1 waived itsright to bargain about the matter and I find, to the contrary,that it differed in no realistic way from the other changeswhich the General Counsel disclaimed as a refusal to bar-gain.C.Restraintand DiscriminationCases 14-CA-5405 and 5462The General Counsel offered considerable evidence con-cerning events in 1968 for the purpose of showing bothanimus against Teamsters and a discriminatory motivationbehind the treatment accorded the salesmen within the10(b) period.As it wasplain throughout the record thatRespondent was at all times opposed to Teamsters, thebackground evidence is significant mainly for the light itthrows on the allegations of discrimination.The chief witness was Joseph Whittaker (himself an alleg-ed 8(a)(3)),who was a sales manager from January 1967,until February 1969,and who remained as a salesman untillaid off on January 30, 1970.His testimony,largely uncon-troverted,was to the following effect:Whittaker reported to Berdos what he learned of theTeamsters'activities in 1968 and they discussed what shouldbe done.Berdos referred inpart to alleged experience inChicago with the Mafia,said lie would never be organizedin St.Louis, and if he were organized it might be tough foreveryone involved.He asked Whittaker to 'put down" themovement,and Whittaker agreed to do so.Whittaker laterreported back the results of his campaigning among someofthe salesmen for support of the Company,and Berdoscommented that he would know who voted for the Unionand would eliminate them one by one,picking his own time,and that he would get rid of Louis Mathenia and KennethMcBride riaway.Thereafter Berdos called Matheniaand McBride a separately to his office and, in Whittaker'spresence,told them he was letting them go.Following pro-tests by each of them, however,Berdos told them they couldstay on.Testimony by Mathenia and McBride was in accord. Ber-dos did not deny Whittaker's testimony concerning theirdiscussion of the Teamsters' activities,but he endeavored tojustify Mathenia's discharge (and immediate reinstatement)as a scare tactic to stimulate Mathenia to increase his pro-duction.I creditWhittaker's testimony.Whittaker also testified that around the same time Berdosstated he was going to get rid of Joe Schultz,and that afterSchultz later"got rid of himself," Berdos commented, "Thatisnumber one."135respects,and in resolving the. conflicts I have taken intoconsideration the usual factors including demeanor andmanner of testifying and such other evidence in the recordas throws light on their testimony. In brief, I am unable tocreditMathenia's testimony, which was also denied in anumber of respects by witnesses other than Brown andwhich was in other respects unreliable on its face.6Brown's credited testimony, briefly summarized, was asfollows:Brown candidly admitted that he discussed Local 604with the salesmen several times in 1968 and 1969, beginningwith the first affiliation in October 1968, and that on andafter June 16, 1969 his discussions with groups of salesmen,includingMathenia, related mainly to the fact that GaryRoberts (a new-car salesman) was obstructing used-carsales by carrying on union activities (on behalf of Local 604)in the used-car office. He ordered Roberts out of the officeon one occasion,and on several others he asked Matheniato tell Roberts to get out of the office and to come in onlyfor business because Roberts was disrupting the sales.Brown also told the salesmen that business was down, thatthey were losing sales because of their Local 604 activitiesby not paying attention to business, and they.they shouldstop their union activities, get the Union out of their minds,and get back to selling automobiles.Such discussions con-tinued down to September 8.Brown testified further that he discussed with Berdos thefact that the union activities were upsetting business in thatthe salesmen were sitting around the office talking unionactivities and not waiting on the customers. On some occa-sions the salesmen asked him why Berdos was opposed toLocal 604, and he replied that the activities in the dealershipwere upsetting business, and if they would leave their activi-ties outside the dealership and sell cars everyone would bemuchhappier.Other. evidence was directed to complaint allegationswhich attributed coercive statements to Berdos,Sinclair,and Gilliam.Roberts and Whittaker gave undenied testimony thatwhen Roberts delivered Local l's letter on August 22, Ber-dos reacted heatedly with the statement that if they wantedto be rough, he would show them how rough he could be,that thenceforth the minimum profit margin on an accepta-ble deal would be $150 and that he would also make up alist of other requirements which the salesmen would have toabide by.Whittaker testified, without denial, that in NovemberBerdos stated he understood the dues had been changed to$10, and asked Whittaker what the reason was. Whittakerreplied he did not know.Mathenia testified to alleged coercive statements madeby Gilliam in September and by Sinclair in October andNovember, but I do not credit his testimony over the denialsofGilliam and Sinclair. Other testimony concerningSinclair's efforts in November to persuade Mathenia to re-sign is considered below on the matter of Mathenia's layoffon December 12, as is also Mathenia's claim that his work-,m% schedule was reduced in November.Whittaker testified that less than a month prior to theOther background testimonywasfrom by Arthur Brown,who was the used-car sales manaer7rom March1968, until6 The following examples are illustrative:Mathema testified to allegedSeptember 8, 1969,and whowas gthereafter a used-car sales-coercive statements made by Brown upon Mathema's return from vacationman. Brown was himselfthe agent throughwhom Respon-in June 1969,in commenting upon"another letter" which Berdos had re-ceivedwas charged with numerous items of alleged coerciveceived from the Union. The record establishes,however,that the battle ofconduct during the 10(b) period,and his testimony wascorrespondence did not get under way until after Brown ceased being a salesmanager on September 8.elicited in direct relationto that of Louis Mathenia,whoMathenia's claim of a discriminatory curtailment in his work schedule inpreceded him tothe stand. Though bothwere witnesses forNovember was, in turn, exploded bytestimony of FrancisL. Lurk (secretarythe General Counsel, their testimonyconflictedin materialof Local 1), who testified both for the General Counsel and for Respondent. 136DECISIONS OF NATIONAL LABOR RELATIONS BOARDDecember 12 layoff, he overheard Gilliam say to Lurk andMathenia that Berdos had instructed him not to take anydeals from Roberts but he had refused to do so. Gilliamdenied making such a statement, and the General Counseldid not seek to verify it by either Lurk or Mathenia. I creditGilliam'sdenials.Whittaker also testified that in November Sinclair ex-pressed the wish that Roberts would stop sending letters tothe Greek (Berdos) because it was upsetting him, and thatat dinner on the same evening, Sinclair continued, that ifBerdoswould let him handle the matter in his way, he wouldhave it all over with by laying off all those who had anythingto do with the union activity.Sinclair admittedthat it was "very possible" that hecommented on the letters which Berdos was receiving butdenied the remainder of Whittaker's testimony. Sinclair ad-mitted in a different context, however, that until the middleof November he took part in discussing union problemswith the men when the subject cropped up in "bull" sessionsbut when he realized their complaints were becoming moreserious, he avoided further discussions even in a kiddingvein.?As the incident occurred during the earlier periodwhen Whittaker did not abstain from discussing the unionproblem, I credit Whittaker's testimony that Sinclair sug-gested his own solution of the problem.Itwas stipulated by Respondent that at a sales meetingon December 1, Gilliam announced certain changes inworking schedules and practices, which were actually usedfor the week of December 1 to 6, as follows: Split shifts wereinstituted and the salesmen were required to attend dail'salesmeetings, to maintain daily activity sheets and "up 'sheets,and to make telephone calls and mailings to not lessthan 10 actual or prospective customers daily. There wassome conflict in the testimony, however, concerning whatreason Gilliam assigned for making the changes. AccordingtoMathenia and McBride, Gilliam coupled the changesdirectly with statements concerning the Teamsters' activi-ties.Gilliam denied that testimony, and his denials weresupported by Roberts, a witness for the General Counsel,who admitted on cross-examination that the reason whichGilliam gave was the business situation and the conditionof the business. I therefore do not credit the testimony ofMathenia and McBride.The remaining evidence centered around the layoffswhich were made on December 12 and January 30 andaround other alleged discrimination against some of thesalesmeninvolved. The first layoff was announced by Gil-liam and the second by Berdos, and in each case it wasstated that the layoff would include three salesmen, to beselected on the basis of the lowest producers for the preced-ing 3 months. On that basis Mathenia, Martin Basola, andFrank Hathcock were chosen for the first layoff and Whit-taker,McBride, and Richard Lee for the second. The reasonwhich was assigned for each layoff was business or eco-nomic conditions generally and the drop in Respondent'ssales,though therewas someconflict concerning otherstatements which Gilliam made on December 12.Roberts, Basola, and Mathenia testified that Gilliam rep-resented that he and Sinclair had sought to talk Berdos outof making the layoff and Basola and Mathenia testified thatGilliam referred further to an alleged argument he made toBerdos that business did not warrant one. Gilliam testifiedin denial that he referred to business being slow and sales7 Sinclair sometimesalso commented on the personality clash and thefriction between Berdosand Robertsand suggestedthat things might havebeen smoother if the salesmen had chosen someone whosepersonality wasmore agreeableto Berdos.being down, to the fact that other dealerswere makinglayoffs, and stated that though Berdos had tried to avoid it,a layoff must be made. Resolving the conflict, I find thatthough Gilliammentionedan effort to talk Berdos out ofthe layoff (as Roberts testified), he did not represent thatbusinessdid not warrant a layoff.There was also testimony that the question of senioritywas raised and that Gilliam replied that seniority did notmean anything.8 I also credit Roberts' testimony that Gil-liam stated he hoped he would not have to lay off anyoneelse, but ifbusinesscontinued slack, there would be morelayoffs, and I credit Gilliam's testimony that he stated ifbusinesspicked up in the future, the men would be calledback.A postscript to the meeting concerned an arrangementwhereby the laid off salesmen were permitted to retain theirdemonstrators for a week. The General Counsel sought toestablish discrimination both in the types of demonstratorsinvolved and in a special arrangement later made withHathcock to retain his demonstrator (for pay) for longerthan a week. CreditingBerdos' testimony concerning thematter, I find baseless the General Counsel's claim of dis-criminatory treatment.We turn backward, briefly, to testimony by Matheniarelating to alleged discriminationagainst himin the layoffand in a curtailment of his working schedule after he re-turned froman illnessin November. Mathenia testified thaton at least three occasions, Sinclair, then used-car salesmanager,pressured him to turn in his resignation becauseof failure to make his "draw," pointingon one occasion toa posted bulletin to the effect that as of October 1 anysalesmen who did not make his draw for 2 months wouldbe automatically discharged.Sinclair testified he had a single conversation with Math-enia aboutresigning,around November 20, in which hereferred to the fact that the Company was losing money andwas goingto have to lay off some salesmen based on prod-uction. He suggested that Mathenia do himself a favor and"find a home before the axe drops." Sinclair denied theother portions of Mathenia's testimony, and I credit hisdenials.Mathenia also testified that after his illness his workinghours were cut on posted schedules authorized by Sinclair,who ignored his complaints that other salesmenwere al-lowed to work more hours than he. Respondent refuted thattestimony by calling Lurk, elsewherea witnessfor the Gen-eral Counsel, who testified that he customarily made out thework schedules, submitting them to Sinclair for approval.Lurk consulted with Mathenia about the 3 weeks in ques-tion to ascertain what hours Mathenia wanted to work andoffered to let Mathenia work part of Lurk's schedule duringa time when Lurk was to be absent. Mathenia declined.Lurk did not discuss the schedules in question with Sinclairnor did he discuss Mathenia's hours withSinclair. I creditLurk's testimony.Finally,Mathenia testified that on December 5,Gilliamcongratulated him in Berdos' presence for doing a swell jobin that particular week, stating that Mathenia's ^roductionwas about 50 percent greater than anyone else s. Gilliamdenied that testimony, and pointed out that he was notMathenia's supervisor at the time and had notbeen so sincethe first of October. I credit Gilliam's testimony.Mathenia's testimony also included other statements8The contract contained no seniority provisions and no other provisionwhich limited Respondent's right to make layoffs or discharges for cause.Gilliam testified that in the conference which preceded the layoff,Berdosstated it was not necessary to lay off according to seniority because he lookeditup in the contract. SHERWOOD FORD, INC.Wwhich Sinclair and Gilliam allegedly made from time totime and which they denied.As f credit the denials(see fn.6, supra)it is unnecessary to review Mathenia's testimony.As for the January 30, layoff,there was no substantialconflict in the evidence that Berdos announced that becauseof the worsening economic situation and because sales weredown,he was forced to make further layoffs,and he direct-ed Gilliam to take the keys to the demonstrators of McBrideand Whittaker and to notify Richard Lee,who was ab-sent.9What is in dispute are certain statements which Gil-ham allegedly made to Whittaker and McBride after theyleft the meeting and while Gilliam was driving them toMcBride's home.In brief,Gilliam was charged with saying that the layoffwas a surprise to him,that he was not consulted,and thathe did not know who was to be laid off. In response tostatements by Whittaker and McBride that they intended tofile a grievance or a charge,Gilliam replied he did not blamethem. Though Whittaker testified that Gilliam concurred inthe conclusion he expressed that union activities must havebeen the reason for the layoff,McBride testified Gilliamwas noncommittal on that and simply replied he was sur-prised and was not consulted.Gilliam testified that what he told Whittaker and Mc-Bride was that though he knew the layoff was coming, hewas surprised at the way it happened.To their stated inten-tion of filing a grievance or a complaint,Gilliam responded,"Go ahead.I can't stop you." As for the suggestion that thelayoff must have been for union activities,Gilliam made noresponse except a "hah."much of the foregoing testimony is reconcilable in lightof the fact that Gilliam was not aware either that Berdos hadreached a final decision Or that he intended to proceed onthe 30th.See footnote9, supra.Thus his expressions ofsurprise,of not being consulted,and of not knowing whowas to be involved were understandable. I find,however,thatWhittaker and McBride either misinterpreted or readtoo much into Gilliam's reaction to their statements aboutfiling a grievance or a complaint or about their union activi-ties. Indeed,McBride agreed,as noted above,that Gilliamwas noncommital on the latter point.I therefore creditGilliam's testimony.Respondent offered testimony by Berdos and excerptsfrom its records in support of its defenses that there waseconomic justification for the layoff and that the selectionswere made on a nondiscriminatory basis.Berdos testifiedthat business was slowing down in November,that otherdealerships were laying off employees,that he examined afinancial statement and a record of sales and,deciding thatsome layoff would have to be made,talked with his attor-ney, Talent,concerning the manner in which it could bemade.After looking through the contract,Talent advisedhim the layoff could be made if not based on his "laborproblems" and that the selection could be based on prod-uction.Though November ended with a profit of $4,000,that was less than for October,and by December 10 Res-pondent was operatingat a loss.10Since a check of the'sales records through the 10thshowed that the trend of business was downward,Berdos9Gilliam testified that Berdos talked with him and Sinclair about businessconditions a day or so before the layoff and stated in part that with businessnot coming in it looked as if they would have to lay off three more men-"thethree lowest guys." Gilliam,who was off on the 29th, did not know when hecame in on the 30th that Berdos had already decided to proceed with thelayoff.10Ultimate losses of $10,000 in December were followed by $17,000 inJanuary, $11,000 in February, $2,000 in March and $2700 up to mid-AprilLosses in January 1969, were$4,173, and in August,$14,000talked with his sales managers and 'decided to lay off thethree salesmen who were the lowest producers in the preced-ing 3 months. As any salesman might have a bad singlemonth, the longer period was considered to be more repre-sentative for measuring the respective capabilities of thesalesmen.When the sales records showed that Hathcock,Mathenia andBasola we'rethe lowest producers for themonths of September, October, and November, Berdos di-rected Gilliam to lay them off on December 12. Berdostestified that though he took, into account that Matheniawas absent for 2 weeks (by going back 2 Weeks further), theresults still leftMathenia as the third lowest.The sales record confirmed that the salesmen in questionwere the lowest producers for the 3 months' period-indeed,the results would have been no different if July and Augusthad also been included. Each sold a total of 9 or 9-1/2 cars,compared with a total of 18-1/2 sold by Roberts, who was-the' next lowest producer. The layoff on January 30 wasmade on the same basis as the former. The fall slump notonly continued, but it deepened during the winter monthsasattestedbyRespondent's losses as noted above.Respondent's selection of McBride, Whittaker, and Rich-ard Lee as the three lowestsalesmen forthe three priormonths was again confirmed by Respondent's records,which show that Whittaker sold a total of 15 cars, McBridea total of 16-1/2 and Lee a total of 18-1/2, with the nextlowest producer beingLurk with 23 cars."Respondent laid off a porter at the same time as thesalesmen and laid off a new car mechanic in early February.Neither of those employees was recalled, but around March9 Berdos began recalling the salesmen in inverse order oflayoff as vacancies occurred and as sales began to improve.McBride was recalled on March 9, Lee was offered reins-tatement on April 1, but refused; and Whittaker was alsooffered reinstatement on April 1, but refused to accept un-less he was first paid his back wages. Thereupon Basola wasrecalled.On April 9, Mathenia was offered reinstatementbut refused it unless he was first paid his back wages. Nooffer was made to Hathcock who had moved away from thearea.Concluding FindingsUnder the credibility resolutions made above, it is possi-ble to state in briefest terms my findings on alleged interfer-ence, restraint and coercion.I do not find coercive Brown's discussions of Local 604with the salesmen at any time between June 16 to September8, 1969, when Brown againbecame a salesman.BecauseRobert's activities on behalf of Teamsters were interferingwith sales and the worktime of the salesmen, I also find thatBrown could properly order Roberts to stop those activitiesduring worktime in the used-car office.12 I alsodo not findcoercive Gilliam's announcement of changes in work sched-ules and work practices on December 1.I find that by the following conduct Respondent inter-fered with, restrained, and coerced employees in the exer-cise of Section 7 rights:Berdos' imposition of a new minimum profit margin onAugust 22 in retaliation for Local l's request that Respon-dent deal with Local 604 as its representative and Berdos'threat to prepare a further list of requirements to be ob-served.11Roberts, who left voluntarily on January 16 to take other employment,sold only13 carspriorto his resignation.12 SeeRepublic AviationCorporation v. N L P_ B,324 U.S. 793,803, quotingwith approvalfromPeytonPackingCompany,49 NLRB828, 844,the Board'sfamiliar holding on the subject,"Working time is for work " 138DECISIONS OF NATIONAL LABOR RELATIONS BOARDBerdos' inquiry of Whittaker concerning the increase indues and the reasons for it.Sinclair's statement to Whittaker that, if permitted byBerdos, he would handle the union matter by-lay ing off allthose who had anything to do with the union activities.Some of the allegations on discrimination may also besummarily disposed of. Thus I find without substance, onthe basis of prior credibility resolutions,theGeneralCounsel's contentions that discrimination was involved inthe reduction of Mathenia's work schedule in November, inthe changes in work practices in the week of December 1 to6, and in the arrangement for-the retention of demonstratorsby the salesmen involved in the first layoff.Reaching now the issues concerning the layoffs,it is to benoted preliminarily that different factors will become mate-rial in determining the issue of discriminatory motivationaccording to whether Respondent substantiated or failed tosubstantiate its defense of economic justification. I shalltherefore begin with the latter question, considering it outof its normal order,for it is one which is easily resolved andwill facilitate consideration of the remaining issues.In brief,I find it to be manifest both from the slump in Respondent'sbusiness and from economic conditions generally that thelayoffs were warranted.I note in addition to the uncontra-dicted evidence which Respondent offered,matters of com-mon knowledge(and concern)in the national economicsituation.The slumpin business conditions generally whichbegan in the fall of 1969 continued not only through thewinter and into the spring, but it became more pronounced.The entire automotive industry was directly affected, withcutbacks in productions and consequent layoffs followingfrom a general decline in sales.Though the factsfully warranted Respondent in makingthe layoffs, its actions were nevertheless thrown under darksuspicion by reason of its long standing animus againstTeamsters and Berdos'early threats to eliminate all sup-porters of that Union.13However,an openly antiunion em-ployer is not precluded from discharging employees forcause,and Respondent was not precluded from makinglayoffs because of the worsening condition of its business ifitwere the real reason and not a pretext by which it soughtto cloak a desire to discourage further pro-Teamsters senti-ments among the salesmen.Furthermore,even if the deci-sion to make the layoff were not discriminatorily motivated,Respondent may have made a discriminatory selection so asto reach Teamsters'supporters or the leaders in the move-ment.On the latter point we note,however,that all salesmenwere required to be members of Local 1 under the unionsecurity provisions of the contract,that they were unan-imously in favor of making Local 604 their bargaining rep-resentative,and that they voted unanimously for theresolution which sought to accomplish^that result.Thusanylayoff would inevitably result in removing salesmen whowere both members of Local I as well as supporters of Local604.Furthermore,therecordshowedplainlythatRespondent's animus was directed most strongly againstthose who were backing the Teamsters' movement, partic-ularly Roberts,the president of Local 1,who was at all timesthe leader,to Respondent's knowledge.The other officersof that Local,who presumably shared Roberts' sentiments,were the secretary,Francis Lurk,and the treasurer, FredIngrim,neither of whom was reached for layoff despite the13 Sinclair's statement to Whittaker in November 1969, though coercive,indicated that Berdos had rejected his similar suggestion for solving thecurrent problem.fact that Roberts was next in line in December and Lurkwas next inline in January. Those whowere chosen in eachlayoff plainly qualified under the criteria which Respondentset and none was shown to have any stature, save as rank-and-file members of Local 1. Though Mathenia and Mc-Bride were presumably involved in the first Teamsters'movement in 1968, the recordis silent concerningany sub-sequent activity by McBride.Mathenia in turn resigned astreasurer and as steward of Local 1 in mid-September 1969,and the record showed no further activity on his part.Aside from the foregoing, the criterion which Respondentused,productivity,was free of apparent taint of discrimina-tion, though the General Counsel argues the contrary bysuggesting that Respondent should more reasonably havechosen seniority. But the failure to follow seniority waswithout significance in view of the contract provisions andRespondent's reliance on advice of counsel that productivi-ty could properly serve as an objective criterion. It may alsobe noted that ifRespondenthad opted for seniority, thelayoff would again have involved only union members andsupporters,thus still leaving it open to a claim of discrimina-tion.14Of final significance was the fact that the layoffs includedother personnel,none of whom were recalled,while Res-pondent reinstated or offered reinstatement to the salesmenas vacancies occurred and as business improved.15I therefore conclude and find on the entire record that theGeneral Counsel failed to establish by a preponderance ofthe evidence that the layoffs of December 12 and January30 were discriminatorily motivated.Upon thebasis of the foregoing findings of fact and uponthe entire record in the case,Imake the following:CONCLUSIONS OF LAW1.By interfering with, restraining and coercing its em-ployees in the exercise of rights guaranteed in Section 7 ofthe Act as found in SectionC, supra,Respondentengagedin unfair labor practices proscribed by Section 8(aXl) of theAct.2.All salesmen of new and used passenger automobiles,excluding clerical and professional employees, guards andsupervisors as defined in the Act, mechanics, parts employ-ees and all other employees, constitute a unit appropriatefor the purpose of collective bargaining withinthe meaningof Section 9(b) of the Act.3.At all times since on or about August 29, 1967, Auto-mobile Salesmen's Union, Local No. 1, has been the exclu-sive representative of all employees in said unit for thepurpose of collective bargaining with respect to rates of pay,wages, hours of employment, and other terms and condi-tions of employment.4.Respondent refused to bargain with Local 1 on August22, 1969, by changing, without notice, preexisting condi-tions of wage payments and again on November 3, by pre-senting directly to the employees, without notice to ordiscussion with Local 1, the terms of a new wage proposal,thereby eaand unfair labor practices proscribed bySection 8(a 5) and (1) of the Act.5.The aforesaid unfair labor practices affect commerceu Therecent caseofBurns Fort,inc., 182 NLRBNo. 113, presents aninteresting comparison,for there the Boardrejectedthe General Counsel'scontention that discrimination was demonstratable from Respondent's useofseniority,on advice of counsel,insteadofproductivityas here.15 I find without substantial basis the General Counsel's contentions thatsome of the salesmen were discharged.Therewas no dispute that bothactions were announced as layoffs, and I have found also that Gilliam statedfurther thatthe men would be called back if businessimproved. SHERWOOD FORD, INC.within the meaning of Section2(6) and (7) of the Act.6.Respondent did not engage in discrimination withinthe meaning of Section8(a)(3) as allegedin the complaintsin Cases 14-CA-5405 and 5462.THE REMEDYHaving found that Respondent engaged in certain unfairlabor practices, I shall recommend that it cease and desisttherefrom and that it take certain affirmative action as out-lined below, which I find to be necessary to remedy and toremove the effects of the unfair labor practices and to effec-tuate the policies of the Act.Upon the foregoing findings of fact and conclusions oflaw and the entire record, and pursuant to Section 10(c) ofthe Act, I hereby issue the following:RECOMMENDED ORDERSherwood Ford,Inc., its officers,agents,representatives,and assigns shall:1.Cease and desist from:(a) Interrogating employees concerning the increase inunion dues and the reasons for the change.(b) Imposing or threatening to impose changes in preex-isting conditions of wage payments and additional require-ments concerningwork practices in retaliation forpro-Teamsters sentiments or activities.(c) Threatening to lay off or discharge employees becauseof theirpro-Teamsters activities.(d) Reusingto bargain with Automobile Salesmen's Un-ion, Local No. 1, as the exclusive collective-bargaining rep-resentative of the salesmen in the appropriate unit hereinfound by changing unilaterally,without notice to and anopportunity to consult,preexisting conditions of wage pay-ments and by presenting directly to the employees,withoutnotice to Local 1, the terms of new wage proposals.(e) In any like or similar manner interfering with, re-straining,or coercing its employees in the exercise of rightsguaranteed in Section7 of the Act,except as authorized inSection 8(a)(3).2. Take the following affirmative action:(a) Post in its showrooms and offices,including new- andused- car sales offices,copies of the notice attached heretomarked "Appendix B".16 Copies of said notice,to be fur-nished by the Regional Director for Region 14, shall afterbeing duly signed by Respondent's representative,be ost-ed byRespondent immediately upon receipt thereof andmaintained by it for 60 consecutive days thereafter in con-spicuous places where notices to employees are customarilyposted.Reasonable steps shall be taken to insure that saidnotices are not altered, defaced or covered by any othermaterial.(b) Notify the Regional Director for Region 14 in writing,within 20 days from the receipt of this Decision what stepsRespondent has taken to comply herewith.17I recommend that the complaints in these cases be dis-missed in all respects save those in which violations havebeen found above.16 In the event no exceptions are filed asprovided by Section 102 46 ofthe Rules and Regulations of the NationalLaborRelations Board, the find-ings, conclusions,recommendations,and RecommendedOrderherein shall,as provided in Section 102.48 of the Rules and Regulations,be adopted bythe Board and become its findings,conclusions,and order,and all objectionsthereto shall be deemed waived for all purposes In the event that the Board'sOrderis enforcedby a judgment of a United States Court of Appeals, thewords in the notice reading"Posted byOrder of the NationalLabor Rela-tions Board"shall be changed to read"Posted Pursuant to a Judgment of139the UnitedStatesCourt of AppealsEnforcing an Orderof the NationalLaborRelations Board."17 In the eventthat thisRecommended Order isadopted bythe Board, thisprovision shall be modified to read:"Notify saidRegional Director in writ-mg, within 10 days from the date ofthis Order,what steps Respondent hastaken tocomplyherewith "APPENDIX AAUTOMOBILE SALESMENS UNIONLocal No. IAn Unincorporated Voluntary AssociationRESOLUTIONKNOW ALL MEN BY THESE PRESENTS that pursuant to writtennotice given to each of the members a reasonable time inadvance,a meeting of the membership of AutomobileSalesmen's Union,Local No.1, sometimes hereinafter re-ferred to as the "association,"themembership being re-stricted to and comprising new and used car salesmen ofSherwood Ford, Inc., in St. Louis County,Missouri, wasduly convened and conducted this 21st day of August, 1969,at which the following motion was duly made, seconded andpassed by unanimous secret vote of all those in attendance,such members constituting more than a majority of themembership of the said association."WHEREAS,said Automobile Salesmen's Union, Lo-cal No.1was organized by a person or persons whofailed to perform any of the responsibilities,obligationsand duties imposed upon organizers of a labor organi-zation; and"WHEREAS,since entry into a collective bargainingagreement with Sherwood Ford, Inc., said AutomobileSalesmen'sUnion,Local No.1has appeared to bewithout clear purpose or function and its members andofficers are without experience whatever as to collec-tive bargaining matters, and said association has notheretofore had in its employ or service agents or repre-sentatives experienced in any way to police or enforcethe present collective bargaining contract entered intoby and between said association and Sherwood Ford,Inc., nor has said association by reason of such absenceof experience heretofore been able to effectively adjustor resolve grievances or to continue bargaining (such asreopening the contract)for and on behalf of the mem-bers of the association working for Sherwood Ford,Inc.; and"WHEREAS, Automobile Transport Chauffeurs, Dem-onstrators&Helpers,Local Union No.604, Interna-tionalBrotherhoodofTeamsters,Chauffeurs,Warehousemen & Helpers of America,sometimes her-einafter referred to as "Local 604", and its businessrepresentatives represent a great many automobilesalesmen in the Metropolitan St. Louis area and itsofficers and representatives have a broad range of ex-perience in collective bargaining,experience whichwould be of inestimable value to the association, itsmembership and those it represents, and"WHEREAS,the membership of said association havedetermined and do hereby find as fact,that they andthe association and members of the bargaining unitwhom the association has been recognized to represent,will best be served for collective bargaining purposesby retaining the services of Local 604 for the purposeof aiding,assisting and appearing on behalf of the asso-ciation and its members and those it represents in col- 140DECISIONSOF NATIONALLABOR RELATIONS BOARDlective bargaining and all other matters related to thehours,wages and other terms and conditions of em-ployment of the sales force employed by SherwoodFord, Inc.,"Now, THEREFORE,BE IT RESOLVED,thatAutomobileSalesmens Union,Local No.1, forthwith retain for aperiod commencing from the date hereof for a timeequal in length to the existence of the present bargain-ing agreement(whether in the same or modified form),and for all extensions and renewals thereof,but not lessthan one year,four months,ten days in any event, theservices of Automobile Transport Chauffeurs,Demon-strators&Helpers,Local Union No. 604,and saidLocal 604 be and is hereby designated as a duly consti-tuted representative of the association to appear onbehalf of and represent said association and the afore-said bargaining unit with Sherwood Ford,Inc., in allmatters relating to collective bargaining and the wages,hours and other terms and conditions of employmentof the said named employer's new and used vehiclesalesmen,and said Local 604 shall be and is herebyauthorized to do all things necessary and/or reason-ably convenient or desirable by it in such capacity inbehalf of the association and the sales employees ofSherwood Ford, Inc.,including without limiting thegenerality of the authority herein granted by such re-tention, the opening,re-opening,negotiation or rene-gotiation,and the cancellation of any collectivebarg^aining agreement with Sherwood Ford,Inc.; and"BE IT FURTHER RESOLVED,that in consideration forsuch services by said Local 604, authorized to be re-tained herein,on the tenth day of each month the asso-ciation is empowered to pay Local 604 an amountequal to that aggregate which said Local 604 wouldmonthly derive by dues and initiation fees were thosewithin the bargaining unit represented by the associa-tion under the aforesaid collective bargaining aggree-ment with Sherwood Ford,Inc. members of Local 604and represented directly by it; and"BE IT FURTHER RESOLVED that the by-laws, if any, ofthe association be amended accordingly and that thepresident and secretary of the association and theirsuccessors be and they are hereby authorized and di-rected to take all actions and execute all papers, doc-uments and instruments as may be necessary orreasonably convenient to effect such retention of serv-ices, and said officers shall further regularly review allcollectivebargainingmatters involving SherwoodFord, Inc. with said Local 604 and its business repre-sentatives,and are authorized and directed on behalfof the association to follow and carry out all instruc-tions received from said Local 604 as it relates to mat-ters of collective bargaining."Dated at St.Louis County,Missouri,this 21st day ofAugust, 1969.Gary R. RobertsPresidentFrancis LurkSecretaryAPPENDIX BNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agencyof the United States GovernmentWE WILL NOT interrogate employees concerning in-creases in Union dues or concerning the reasons forchanges.WE WILL NOT impose or threaten to impose changes inpreexisting conditions of wage payments or threatenadditional requirements concerning work practices inretaliation for pro-Teamsters' sentiments or activitiesamong our employees.WE WILL NOT threaten to layoff or discharge employ-ees because of their pro-Teamsters' activities.WE WILL NOT refuse to bargain with AutomobileSalesmen's Union, Local No. 1, as the exclusive collec-tive-bargaining representative of the salesmen in thebargaining unit described below by changing unilat-erally,without notice and an opportunity to consult,preexisting conditions of wage payments or by pres-enting directly to the employees, without notice to Lo-calNo. 1, the terms of new wage proposals. Thebargaining unit is:All salesmen of new and used passenger automo-biles, excluding clerical and professional employ-ees, guards and supervisors as defined in the Act,mechanics, parts employees and all other employ-ees.All our employees are free to become, remain, or refrainfrom becoming or remaining members of AutomobileSalesmen's Union, Local No. 1, or any other labor organiza-tion, except to the extent that such right may be affected byan agreement authorized by Section 8(a)(3) or the Act.SHERWOODFORD, INC(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any othermaterial.Any questions concerning this notice or compliance withits provisions may be directed to the Board's Office, 1040Boatmen's Bank Building, 314 North Broadway, St. Louis,Missouri 63102, Telephone 314-622-4167.